956 A.2d 683 (2008)
In the Matter of Alfred A. PAGE, Jr. Esquire
A Member of the Bar of the District of Columbia Court of Appeals, Bar Reg. No. 480892.
No. 08-BG-33.
District of Columbia Court of Appeals.
September 11, 2008.
Before FISHER, Associate Judge; PRYOR and KING, Senior Judges.


*684 ORDER
PER CURIAM.
On further consideration of the certified copy of the order from the Court of Appeals of Maryland suspending respondent by consent, see Attorney Grievance Comm'n of Md. v. Page, 402 Md. 688, 939 A.2d 116 (2008), this court's February 13, 2008, order that suspended respondent from the practice of law pending further action of the court, the July 17, 2008, Report and Recommendation of the Board on Professional Responsibility that recommended the suspension of respondent for 30 days as identical reciprocal discipline to his consented to Maryland suspension, there appearing to be no oppositions to the recommendation and it further appearing that respondent has failed to file the affidavit required by D.C. Bar R. XI, § 14(g), it is
ORDERED that Alfred A. Page is hereby suspended from the practice of law in the District of Columbia for 30 days; however, for purposes of reinstatement, this period will not commence to run, until such time as respondent files an affidavit that fully complies with the requirements of D.C.Bar. R. XI, § 14(g). See In re Cater, 887 A.2d 1 (D.C.2005) (failure to respond to inquiries of Bar Counsel constitutes misconduct in the District of Columbia) and In re Sumner, 762 A.2d 528 (D.C. 2000) (in uncontested reciprocal discipline cases, absent a finding of grave injustice, this court will impose identical reciprocal discipline).